Title: Thomas Jefferson to Thomas S. McCleland, 2 April 1810
From: Jefferson, Thomas
To: McCleland, Thomas S.


          
            Sir
             
                     Poplar forest 
                     April. 2. 10.
          
          
		  
		  Reflecting on the immense current of business which will be passing through your mind this week, & that it will probably sweep away the traces of much of what we discoursed on on Saturday, I have concluded to comply with your request to commit to writing some of the topics of our case. I have done it hastily & briefly, by way of notes, & under the confusion of a considerable indisposition acquired in the rain of that day. they will facilitate your recollection of what past.  being informed that mr Scott had employed 3. lawyers and knowing from some experience the pain of being exposed singly to be bayed in that way,
			 I
			 have asked the favor of mr Clarke to join you, to whom perhaps it may not be unuseful to communicate these notes, as the case is entirely unknown to him. but I beseech you both to consider them as mere suggestions not
			 intended to prevail against your own better judgments, and better knolege too of the tribunal before which the case is to be heard.
			  Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        